Title: To George Washington from Dorsey Pentecost, 10 July 1789
From: Pentecost, Dorsey
To: Washington, George



Sir
Winchester 10th July 1789.

A few days ago I received the unwelcome News of the Death of Mr Thomas Hutchins Geographer to the United States, by which Accident the Publick has lost a Worthy faithful and Capable Servant, and that Office becomes Vacant.
Permit me Sir in the most respectful manner to solicit your Excellencys indulgence in appointing me to succeed the said deceased Mr Hutchins as Geographer to the united States of America.

I am well apprised Sir of the Importance of the Office, as well as the Presumption of this Application, and must confess that it needs an Apology but Sir Providence has been pleased to place you in a Situation that subjects you to numberless applications of this kind, which I know must be irksom, perplexing & sometimes vexatious, this reflection especially at a time when there is an inundation of Applicants makes this address exceeding disagreable to me, but the Necessity of doing it now or never I hope in some measure will plead my excuse. and I asshore you Sir if I am rejected I shall not be dissatisfied or even disappointed but on the other hand if I should be so fortunate as to meet with your Excellencys approbation I shall receive it as a favour Never to be forgotten, and hope that my deportment will Justify the Indulgence, at least it shall be my endeavours to deserve it.
Whether Congress in her Arraingment may think proper to establish such an Officer as a Geographer or not, I shall not presume to Conjecter, but must Suppose it will be necessary to appoint a Superintendant or Surveyor General for the Western Country which duty was done by the late Geographer, but perhaps strictly considered was not his duty under that appation, though for my part I can see no impropriety in that duty being Anaxed to that office, yet I have heard it complained of; or perhaps Congress may think proper to divide the Country into large districts, and appoint a Surveyor to Each, and they ameniable to Some officer at the residence of Congress, or some other uniform and permanent plan So that the rights of the People who may settle in the Country or those who make large purchases from the Agents of Congress may be perpetuated; in either of those Cases I should be glad to be imployed.
A great part of my life has been Employed in the business of the Mathematecks and County Court Records, I have been a long residenter in the back Country, am personally Acquainted in the Country Northwest of the Ohio, perticularly in the Waughbash and Illinoise Countrys and the extensive Acquaintance and Connections that so long a residence has formed will I presume enable me to do business in that part of the World with as much facility as any other person not having the Same advantages and permit me farther to add that the many hardships, difficulties dangers and loses that I have sustained in that

Country togather with a Numerous family to raise will I hope with your Excellency have Some weight, where there is no Superior Abilities or preponderating Merit.
I feal a reluctance in mentioning a circumstance which happened between Mr Hutchins and myself, and which his death has prevented being put in execution, that affair was this. I met with that Gentleman at Pittsburgh (I think) in November last, he then told me that he intended the ensuing Spring to resign his office as Geographer, and to accept of a more advantagious offer in the employment of a Neighbouring Kingdom, and advised me to apply to Congress to Succeed him, he said he had for Some time wished to See and consult me on that Subject, he said he was very desirous that I Should be his Sucessor that he knew of no person whose Situation and Knowledge of the Country it would suit as well as myself (especally as I had told him at our last interview that I proposed to remove back to the western Country) and farther that I was his choice because he was acquainted with my principles, and abilities, that it was a respectable office and worth the Acceptance of any Gentleman, that he was desirous, and wished to Serve me, that he knew the publick could not be better Served then in the appointment of myself, that if I pleased he would resign in my favour and use all his Interest & Influence for me, he farther said he knew Several young Gentlemen, that would not only thank, but would give him a Considerable Sum of Money if he would resign in their favour, but he said it was far from his intention, because the office ought to be filled by some settled respectable man that would do Credit to himself and the appointment and as he wished to leave the Service in point of Interest only, he thought it his duty to reccommed some person Aduquate to the business; and that I was that person. This mark of his friendship and good opinion of me I conceived myself in duty bound to acknowledge, and his kind offer I could by no means reject. It was therefore agreed that I should go with him on his next Visit to New York, and should attend him when he waited on your Excellency to make his resignation (for we then talked of and expected that you would be Elected to the Presidency) at which time I was to make my personal application, and he was at the Same time to recommend me as a person proper to fill that Office; Thus Sir I have given you a faithful account of what

passed between that Gentleman and myself on that Subject but I never until now mentioned it but to two Gentlemen, one of which is a Member of Congress and is now in New York.
I do not Suppose Sir that anything I have Said relacting to what Existed between Mr Hutchins and myself will or ought to have any Influence on your Excellencys appointment so as to reject any Gentleman of Superior Merit, I hope Sir, I shall not be so understood; and if I know myself I would not make application for an office that I was not Conscious I could fill with propriety, or that a preferance should be given me to any Gentleman who was better qualified, I have only mentioned those facts in respect of Mr Hutchins’s good opinion of me to let your Excellency know he thought me a fit Person for that office, and as your Excellency has nothing but my own assertion for what I have advanced, I will thank you Sir to direct Mr Thompson to look into the files of Congress for the latter part of the year One thousand Seven hundred & Eighty four or begining of Eighty five for an application of mine on another business, on the back of which (I think) there is a recommendation of Mr Hutchins in my favour, if not its on a loose piece of Paper, which will only serve to shew your Excellency that he then recommend me to Congress to fill a very Important office, that was at that time expected to be Created; and will evidence a probability that what I have advanced is truth. I have the Honour to be with respectfull Esteem Yr Excellencys mot Obdt Very Hmbe Servt

Dorsey Pentecost


P.S. I accidently met with a Gent. Just seting out for Alexandria who I prevailed on to wait untill I hurried up this Scrawl to yr Excellency, and one other to my friend Mr Scott, a Member of the House of representatives, who I hope will wait on yr Excellency on my acct. D.P.

